DETAILED ACTION
Notice of Pre-AIA  or AIA s Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 10, 2020 has been entered.
 
Status of Claims
Claims 1-6, 9, and 16-28 are pending in the application.

Response to Arguments
Regarding the previous objections (see Applicant’s Remarks Page 6) – Claims 1-3, 9, and 16-17 were amended, and new Claims 18-28 were added.  The previous objections to Claims 1-6, 9, and 16-17 are withdrawn below.  New claim objections are set forth below.
Regarding the previous § 112 rejections (see Applicant’s Remarks Page 6) – Claims 1-3, 9, and 16-17 were amended, and new Claims 18-28 were added.  The previous rejections under § 112(b) for indefiniteness are withdrawn below from Claims 1-6, 9, and 16-17.  New rejections under § 112(b) are set forth below.
Regarding the art rejections – Applicant's arguments filed Dec. 10, 2020 have been fully considered but they are not persuasive.
Claim 1 is rejected under § 103 over Jansson et al., in view of Pudil et al.  Claim 1 recites:
Claim 1.  A cartridge for adsorbent dialysis, comprising:
a container at least a portion of which is made of flexible material forming an interior space with variable volume, which, interior space includes plural substantially cylindrical spaces connected in series and formed of said flexible material;

an adsorbent dialysis powder material for use in the adsorbent dialysis enclosed in said plural cylindrical spaces, which adsorbent dialysis powder material is non-dissolvable; said adsorbent dialysis powder material filling said interior space so that all the interior space is occupied by the adsorbent dialysis powder material,
wherein said interior space of the container comprises a sub-pressure lower in relation to ambient pressure when a dialysis fluid flow is passed from said inlet tube to said outlet tube for passing through said dialysis powder material for regeneration of said dialysis fluid flow by adsorption of substances and ions from said dialysis fluid flow by said dialysis powder material, thus performing adsorbent dialysis, and wherein said sub-pressure immobilizes said adsorbent dialysis powder material.

Applicant argues, “None of the cited documents would direct the skilled person to solve the above-mentioned problem in a manner claimed” – where the “problem with prior art cartridges for adsorbent dialysis is that the powder material is used inefficiently” because “preferential flow paths are formed when the dialysis solution is forced through the powder material, since the flow moves the particles.  In addition, the dialysis solution flows along to the wall of the hard container between the powder particles and the hard container” – and in Applicant’s cartridge “flow paths along the wall of the container become tortuous, which prevents the bypass of dialysis solution along the wall . . .  the friction forces of the particles towards each other immobilize the powder particles, resulting in that the fluid flow is unable to move the particles and form preferential flow paths through the cartridge.”  (See Applicant’s Remarks Pages 6-7)
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s arguments do not comply with 37 CFR 1.111(c)  because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
These arguments are also unpersuasive because the Combination (Jansson et al., in view of Pudil et al.) is very interested in immobilizing the powdery particles within a substantially inflexible cartridge.  See Jansson et al. at [0023], [0035]-[0036], and [0089] for manufacturing a substantially inflexible cartridge for use in dialysis, where the powdery particles are immobilized.  Pudil et al. further 

Applicant argues that “it would not be obvious to the skilled person to combine Jansson and Pudil because the containers of the documents do not serve the same or similar purpose. The container of Jansson is intended to be used before dialysis. The container of Pudil is intended to be used during dialysis. Thus, it would not be obvious to the skilled person to replace the Pudil container with the Jansson container.”  Applicant further argues that “if the container of Pudil is replaced by the container of Jansson, the resulting apparatus would be dangerous to the patient” because when “operated under sub-pressure, the dialysate side of the dialyzer would be exposed to a sub-pressure, which would result in excessive fluid removal from the blood at the blood side of the dialyzer, which normally has a pressure of about 100 – 150 mmHg above atmospheric pressure,” and the excessive flow “would damage the patient and eventually kill the patient.”  (See Applicant’s Remarks Pages 7-12, emphasis added)
These arguments are unpersuasive because, as Applicant points out, both Jansson et al. and Pudil et al. are in the dialysis art field, and both Jansson et al. and Pudil et al. are interested in cartridges with powdery material in the cartridge’s containers.  However, Applicant is mistaken about the Rejection for Claim 1 “replac[ing] the Pudil container with the Jansson container” (see above paragraph).”  Instead, the Rejection for Claim 1 modifies the Jansson et al. container during manufacturing to be filled with the sorbent dialysis powdery material Pudil et al. requires, and modifies the Jansson et al. container during manufacturing to have the “substantially inflexible volume” that Pudil et al. requires to run the “controlled compliant dialysis circuit” (see two paragraphs up for “controlled compliant dialysis circuit”) (see Rejection for Claim 1 below for the Jansson et al. container being modified, as opposed to replaced, unlike Applicant is arguing).
Regarding Applicant’s “safety” arguments – These arguments are unpersuasive because Applicant is arguing against a rejection that doesn’t exist (see above paragraph).
These arguments are also unpersuasive because there is no evidence of record that supports Applicant’s position that one of ordinary skill in the art, with the sophisticated control system used to run the “controlled compliant dialysis circuit” of Pudil et al., would be incapable of making the necessary adjustments to initialize use of a cartridge with sub-atmospheric pressure during dialysis.  After all, as Applicant points out, one of ordinary skill in the art is already initializing the use of a cartridge at atmospheric pressure in a dialysis circuit “which normally has a pressure of about 100 – 150 mmHg above atmospheric pressure” (see three paragraphs up).
These arguments are also unpersuasive because in response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., dialysis is run at sub-atmospheric pressure) is not recited in the rejected claim(s).

Applicant argues that “Jansson does not disclose”
wherein said interior space of the container comprises a sub-pressure lower in relation to ambient pressure when a dialysis fluid flow is passed from said inlet tube to said outlet tube for passing through said dialysis powder material for regeneration of said dialysis fluid flow by adsorption of substances and ions from said dialysis fluid flow by said dialysis powder material, thus performing adsorbent dialysis . . . .

because, according to Claim 1 of Jansson et al. “the fluid admitted to the package during use expands the compartment,” instead of being substantially inflexible, as needed for dialysis; according to [0084] of Jansson et al., “the sub-pressure is released either before or as a result of the solvent entering the compartment 6” and, besides, Jansson et al.’s formulation would “lead[[ing]] to cardiac arrest” if used as an adsorbent dialysis powder material; and “Jansson is focused on preparation of dialysis solutions for subsequent use on the dialysis side of the dialysis membrane.”  Applicant argues that Pudil et al. does not disclose the above limitation because “the circuit of Pudil is always maintained at a pressure larger than atmospheric pressure,” because to do otherwise “would kill the patient.”
Applicant further argues that there are no market forces to combine Jansson et al., in view of Pudil et al., because, “Any such market forces would force the manufacturer to produce a dialysis apparatus that did not kill the patient, i.e. would be safe.  A combination of Jansson in view of Pudil 
Applicant is correct that not only would Jansson et al. want to sell more cartridges in to the dialysis market by expanding into the sorbent cartridge market, but Jansson et al. would also want to expand with a safe product.
However, Applicant’s remaining arguments are unpersuasive for several reasons.
First, in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, Applicant’s combination of Jansson et al., in view of Pudil et al., is different from the Rejection of Claim 1’s combination of Jansson et al., in view of Pudil et al.
1).	Applicant proposes to make the Jansson et al. formulation the absorbent dialysis powder material, which would not work to make adsorbent cartridges on the dialysate side of the membrane.  The Rejection for Claim 1 modifies the Jansson et al. cartridge with the “powder material to make medical solutions on the blood side of the dialysis membrane” to the Jansson et al. cartridge with the “powder material to make adsorbent cartridges on the dialysate side of the dialysis membrane” (see Rejection for Claim 1 below).
2).	Applicant proposes to make the Jansson et al. cartridge flexible which would not work for Pudil et al.’s “controlled compliant dialysis circuit.”  The Rejection for Claim 1 modifies the Jansson et al. cartridge to be a substantially inflexible container, with a substantially inflexible volume, via evacuation to a sub-atmospheric pressure within the container and a shrinkwrap or overwrap of the container (see Jansson et al. [0089] and [0036]).  This is because, according to Pudil et al., such a substantially inflexible container, with its substantially inflexible volume, is required in the sorbent cartridge market (see Pudil et al. [0126]) in order to run “a controlled compliant dialysis circuit” as “shown in FIG. 24” (see Pudil et al. [0147], lines 1-5, and Figure 24).  (See Rejection for Claim 1 below)


All of the above arguments are unpersuasive because Claim 1 is disclosed by Jansson et al., in view of Pudil et al., including the limitations under discussion (see Rejection for Claim 1 below).

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Objections
Claims 1-3, 9, and 16-17 were amended, and new Claims 18-28 were added.  The previous objections to Claims 1-6, 9, and 16-17 are withdrawn.  New claim objections are set forth below.

Claims 1-6, 9, and 16-28 are objected to because of the following.  Appropriate correction is required.
A).	Claim 1, and each independent claim, recites, “A cartridge . . . comprising . . . plural substantially cylindrical spaces . . . said plural substantially cylindrical spaces . . . said plural substantially cylindrical spaces . . . said plural cylindrical spaces . . . . “Said plural cylindrical spaces” is without the necessary antecedent basis.
Similarly, Claim 1, and each independent claim, recites, “A cartridge . . . comprising . . . an interior space . . . which, interior space . . . said interior space . . . the interior space . . . said interior space . . . . To provide the necessary antecedent basis, the definite articles of the term “interior space” should match.
said interior space.”
C).	Claim 19, and each dependent claim, recites, “A cartridge . . . comprising . . . an adsorbent dialysis power material.”  Claim 19 should recite, “A cartridge . . . comprising . . . an adsorbent dialysis pow[d]er material,” to be consistent within the claim.
Claim 19, and each independent claim, recites, “A cartridge . . . comprising . . . an adsorbent dialysis pow[d]er material . . . the adsorbent dialysis powder material . . . said adsorbent dialysis powder material . . . the adsorbent dialysis powder material . . . said adsorbent dialysis powder material . . . . To provide the necessary antecedent basis, the definite articles of the term “adsorbent dialysis powder material” should match.
Claim 19 recites “the powder material” without the necessary antecedent basis.

Claim Rejections - 35 USC § 112
Claims 1-3, 9, and 16-17 were amended, and new Claims 18-28 were added.  The previous rejections under § 112(b) for indefiniteness are withdrawn from Claims 1-6, 9, and 16-17.  New rejections under § 112(b) are set forth below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1.  A cartridge . . . comprising . . .
an adsorbent dialysis powder material for use in the adsorbent dialysis enclosed in said plural cylindrical spaces, which adsorbent dialysis powder material is non-dissolvable;
said adsorbent dialysis powder material filling said interior space so that all the interior space is occupied by the adsorbent dialysis powder material,
wherein said interior space of the container comprises a sub-pressure lower in relation to ambient pressure when a dialysis fluid flow is passed from said inlet tube to said outlet tube for passing through said dialysis powder material for regeneration of said dialysis fluid flow . . . .

It is unclear how the powder material can fill “all the interior space.”
Claim 1, and each independent claim, recites,
Claim 1.  A cartridge . . . comprising . . .
an adsorbent dialysis powder material . . . which adsorbent dialysis powder material . . . said adsorbent dialysis powder material . . . the adsorbent dialysis powder material . . . said dialysis powder material . . . said dialysis powder material . . . said adsorbent dialysis powder material . . . .

The term “said dialysis powder material” does not have the necessary antecedent basis.  It is unclear how the variously recited powder materials are related.
B).	Claim 19, and each independent claim, recites:
Claim 19.  A cartridge . . . comprising . . .
an adsorbent dialysis power material filling said interior space so that all the interior space is occupied by the adsorbent dialysis powder material,
wherein said adsorbent dialysis powder material is non-dissolvable and is filled in a dry state,
an inlet tube and an outlet tube arranged for conducting fluid into and out of the interior space of the container for passage of fluid through the adsorbent dialysis powder material . . . .

It is unclear how the powder material can fill “all the interior space.”
C).	Claim 25 recites:
Claim 25.  The cartridge according to Claim 19, further comprising:
at least one partition wall, which extends from the inlet tube and almost to the outlet tube and forms at least two separate channels;
each channel comprising an inlet tube and a valve arranged for providing fluid to each separate channel, when a corresponding valve is opened.

It is unclear how the variously recited channels are related, if at all.  It is unclear how “an inlet tube” is related to the previously recited “the inlet tube.”  It is unclear what “a corresponding valve” corresponds to.
D).	Claim 27 recites:


“Said plural series connected substantially cylindrical spaces” are without the necessary antecedent basis.  “Two plastic sheets” are without the necessary antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 19-20, 22-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al. (US-20130190681-A1, Jul. 25, 2013), in view of Pudil et al. (US-20150144542-A1, May 28, 2015). Jansson et al., in view of Pudil et al., are hereinafter known as the Combination.
The claims are directed to a device. The claim language is in bold-faced font.
Regarding Claims 1-6 – Jansson et al. discloses a cartridge (package 1) for  ([0031], “dialysis concentrates, dialysis solutions”), comprising:
A).	A container (container of package 1) at least a portion of which is made of flexible material (flexible material is “flexible . . . to establish a sub-atmospheric pressure inside the compartment 6 . . . and to retain this pressure . . . so as to retain the engagement between the sheets and the powdery material . . . [where] external means may be used to retain the engagement. For example a shrinkwrap or overwrap (not shown) may be applied onto the exterior of the package to press the sheets against the powdery material,” see [0089]) forming an interior space (interior space of container of package 1) with variable volume, i.e. the volume decreases as air is removed from the container during manufacture, “to establish a sub-atmospheric pressure inside the compartment 6 . . . and to retain this pressure . . . so as to retain the engagement between the sheets and the powdery material,” and then the smaller variable volume is retained for transportation and use, i.e. “external means may be used to retain the engagement. For example a shrinkwrap or overwrap (not shown) may be applied onto the exterior of the package to press the sheets against the powdery material” (see Jansson et al. [0089]),
B).	Which, interior space (interior space of container of package 1) includes plural substantially cylindrical spaces connected in series (plural substantially cylindrical spaces connected in series disclosed in Figure 13 and at [0111]) and formed of said flexible material (flexible material, see Rejection for Claim 1. A).);
C).	An inlet tube (inlet tube is “inlet connector,” see [0114]) connected to one end of said plural substantially cylindrical spaces (plural substantially cylindrical spaces connected in series disclosed in Figure 13 and at [0111]) and an outlet tube (outlet tube is “outlet connector,” [0114]) connected to another end of said plural substantially cylindrical spaces, the inlet tube and outlet tube used such that liquid “can be driven to flow through” the interior space of the container, “possibly during recirculation” (see [0114]); and
D).	An (“powdery” material, see [0111]) for use in the ([0031], “dialysis concentrates, dialysis solutions”) enclosed in said plural cylindrical spaces (plural substantially cylindrical spaces connected in series disclosed in Figure 13 and at [0111]), as disclosed at [0111], 
2).	Said (“powdery” material, see [0111]) filling said interior space (interior space of container of package 1) so that all the interior space is occupied by the adsorbent dialysis powder material, since during “manufacturing,” the interior space of the container of package 1 is “evacuated” to “a sub-atmospheric pressure” (see [0111]), “bringing the opposing wall portions of the compartment into engagements with the powdery material,” such that the dialysis powder material is “immobilized” within the interior space (see [0026] for during manufacturing opposing wall portions are brought into contact, and [0023] for the consequent immobilization of the dialysis powder material in the interior space); and see [0035]-[0036], where “the compartment is evacuated such that the powdery material is at least partially compacted, so as to reduce the spacing between the particles of the powdery material” which will serve to “immobilize the powder in the compartment,” i.e. immobilize the dialysis powder material in the interior space so that all the interior space is occupied by the adsorbent dialysis powder material,
E).	Wherein said interior space (interior space of container of package 1) of the container (container of package 1) comprises a sub-pressure lower in relation to ambient pressure (“about 50-200 mm Hg . . . below atmospheric pressure,” see [0035]), since during “manufacturing,” the interior space of the container of package 1 is “evacuated” to “a sub-atmospheric pressure” (see [0111]), “bringing the opposing wall portions of the compartment into engagements with the powdery material,” such that the dialysis powder (inlet tube is “inlet connector,” see [0114]) to said outlet tube (outlet tube is “outlet connector,” [0114]) for passing through said dialysis powder material during use, i.e. “The compartment (the disclosed container with interior space) may comprise an inlet connector (the disclosed inlet tube) and an outlet connector (the disclosed outlet tube), such that the solvent (the disclosed fluid flow) can be driven to flow through the compartment” enclosing the “powdery material (the disclosed dialysis powder material)” (see [00114]) . . . and wherein said sub-pressure immobilizes said , since “the compartment (the disclosed interior space) is evacuated such that the powdery material (the disclosed dialysis powder material) is at least partially compacted, so as to reduce the spacing between the particles of the powdery material” which will serve to “immobilize the powder in the compartment,” i.e. the sub-pressure of the evacuation process immobilizes the dialysis powder material in the interior space (see [0035]-[0036]).
Jansson et al. discloses the claimed device except that the Jansson et al. device is used for powder material to make medical solutions on the blood side of the dialysis membrane and the claimed device is used for powder material to make adsorbent cartridges on the dialysate side of the dialysis membrane.  In other words, Jansson et al. does not teach:
A cartridge for adsorbent dialysis . . . comprising . . . 
D).	An adsorbent dialysis powder material for use in the adsorbent dialysis enclosed in said plural cylindrical spaces,
1).	Which adsorbent dialysis powder material is non-dissolvable;
2).	Said adsorbent dialysis powder material filling said interior space so that all the interior space is occupied by the adsorbent dialysis powder material,
E).	Wherein said interior space of the container comprises a sub-pressure lower in relation to ambient pressure when a dialysis fluid flow is passed from said inlet tube to said outlet tube for passing through said dialysis powder material for regeneration of said dialysis fluid flow by adsorption of substances and ions from said dialysis fluid flow by said dialysis powder material, thus performing adsorbent dialysis, and wherein said sub-pressure immobilizes said adsorbent dialysis powder material.

However, Jansson et al. discloses:
A cartridge for . . . dialysis . . . comprising . . . 
D).	A . . . dialysis powder material for use in the . . . dialysis enclosed in said plural cylindrical spaces,
2).	Said . . . powder material filling said interior space so that all the interior space is occupied by the . . . dialysis powder material,
E).	Wherein said interior space of the container comprises a sub-pressure lower in relation to ambient pressure since the container is evacuated to “at least a pressure of about 50-200 mm Hg,” i.e. to at least 66-266 mbar during manufacture, transport, and storage (see Jansson et al. [0089] and [0035], lines 14-17), before  during use . . . and wherein said sub-pressure immobilizes said . . . dialysis powder material.
(See Rejection for Claim 1 above)

Jansson et al. further teaches:
A).	A container at least a portion of which is made of flexible material during manufacturing, which is then made a substantially inflexible container, with a substantially inflexible volume, for transport, storage, and use, where the inflexibility is provided by “an external means” via “[f]or example a shrinkwrap or overwrap (not shown).”  (See Rejection for Claim 1 above) (See Jansson et al. [0089], where the flexible material is “flexible . . . to establish a sub-atmospheric pressure inside the compartment 6 . . . and to retain this pressure . . . so as to retain the engagement between the sheets and the powdery material . . . [where] external means may be used to retain the engagement.  For example a shrinkwrap or overwrap (not shown) may be applied onto the exterior of the package to press the sheets against the powdery material.”)
Pudil et al. discloses:
A cartridge (see Pudil et al. Figure 1, sorbent cartridge 1) for adsorbent dialysis (see Pudil et al. [0002]-[0003], “sorbent cartridge” used in “sorbent dialysis”) . . . 
D).	An adsorbent dialysis powder material (see Pudil et al. [0080] where the “cartridge” is “designed to contain a powder,” and, as disclosed in Figure 1 and at [0139], “sorbent cartridge 1” contains powders that are “sorbent materials,” specifically activated carbon 2, hydrous zirconium oxide layer 3, alumina/urease layer for use in the adsorbent dialysis (see Pudil et al. [0002]-[0003], “sorbent cartridge” used in “sorbent dialysis”) . . .
D).	1).	Which adsorbent dialysis powder material for use in the adsorbent dialysis (see above Point D).) is non-dissolvable, since the layers of “sorbent materials” are activated carbon 2, hydrous zirconium oxide layer 3, alumina/urease layer 4, alumina layer 5, and zirconium phosphate layer 6, each of which are non-dissolvable, as disclosed at Pudil et al. [0139];
D).	2).	Said adsorbent dialysis powder material for use in the adsorbent dialysis (see above Point D).) filling said interior space so that all the interior space is occupied by the adsorbent dialysis powder material, as shown in Pudil et al. Figure 1,
E).	Wherein said interior space of the container comprises a sub-pressure lower in relation to ambient pressure (when the container is a Jansson et al. container filled with the absorbent powder taught by Pudil et al. and the Jansson et al. container is evacuated to “at least a pressure of about 50-200 mm Hg,” i.e. to at least 66-266 mbar during manufacture, transport, and storage, see Jansson et al. [0089] and [0035], lines 14-17) when a dialysis fluid flow is initially passed from said inlet tube (at the “top” of sorbent cartridge 1, see Pudil et al. Figure 1) to said outlet tube (at the “bottom” of sorbent cartridge 1, see Pudil et al. Figure 1) for passing through said adsorbent dialysis powder material for use in adsorbent dialysis (see above Point D).), i.e. for regeneration of said dialysis fluid flow by adsorption of substances and ions from said dialysis fluid flow by said dialysis powder material, thus performing adsorbent dialysis, as disclosed in Pudil et al. [0139] . . . .
Pudil et al. further teaches that the sorbent cartridge must have a “substantially inflexible volume” (see Pudil et al. [0126]) in order to run “a controlled compliant dialysis circuit” as “shown in FIG. 24” (see Pudil et al. [0147], lines 1-5, and Figure 24).  A “controlled compliant dialysis circuit” means “the 
Jansson et al. discloses a cartridge with a container for use in dialysis with such a “substantially inflexible volume.”  This is because Jansson et al. discloses the cartridge has a container at least a portion of which is made of flexible material (flexible material, see Rejection for Claim 1. A).) during manufacturing, which is then made a substantially inflexible container, with a substantially inflexible volume, where the inflexibility is provided evacuation by “an external means” via “[f]or example a shrinkwrap or overwrap (not shown).”  (See Rejection for Claim 1 above) (See Jansson et al. [0089], where the flexible material is “flexible . . . to establish a sub-atmospheric pressure inside the compartment 6 . . . and to retain this pressure . . . so as to retain the engagement between the sheets and the powdery material . . . [where] external means may be used to retain the engagement.  For example a shrinkwrap or overwrap (not shown) may be applied onto the exterior of the package to press the sheets against the powdery material.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated by market forces to sell more cartridges, i.e. to modify the Jansson et al. cartridge used for powder material to make medical solutions on the blood side of the dialysis membrane, to a modified cartridge to be used for powder material to make adsorbent cartridges on the dialysate side of the dialysis membrane, where the modified cartridge is:
A cartridge for adsorbent dialysis,
the Jansson et al. cartridge further modified by converting Jansson et al.’s container of the cartridge, at least a portion of which is made of flexible material during manufacturing (see Rejection for Claim 1), to a substantially inflexible container, with a substantially inflexible volume, for transport, storage, and use, where the inflexibility is provided by “an external means” via “[f]or example a shrinkwrap or overwrap (not shown).”  (See Jansson et al. [0089], where the flexible material is “flexible . . . to establish a sub-atmospheric pressure inside the compartment 6 . . . and to retain this pressure . . . so as to retain the substantially inflexible volume, is required in the sorbent cartridge market (see Pudil et al. [0126]) in order to run “a controlled compliant dialysis circuit” as “shown in FIG. 24” (see Pudil et al. [0147], lines 1-5, and Figure 24).  Details follow.
According to Pudil et al., a “controlled compliant dialysis circuit” means “the volume of fluid crossing the dialysate membrane is under direct control and can be accurately determined” by “actively controlling the inflow (influx) and outflow (efflux) of fluid to and from the dialysis circuit 380 and the extracorporeal circuit 370 . . . due to the substantially inflexible void volume of the conduits, the sorbent cartridge 341 and other components of the dialysis circuit 380” (see Pudil et al. [0151]-[0152]).  Pudil et al. further states, “Those skilled in the art will recognize that a minimal amount of expansion or contraction of the vessel or container can occur in a substantially inflexible volume; however, addition or subtraction of a significant volume of fluid over the maximum or minimum will be resisted” (see Pudil et al. [0126]).  In other words, with only routine experimentation, the Jansson et al. substantially inflexible container can be constructed for use in the sorbent cartridge market of Pudil et al., where there is “a minimal amount of expansion or contraction” with the “addition or subtraction of a significant volume of fluid” during dialysis, as “[t]hose skilled in the art will recognize.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination's cartridge for adsorbent dialysis:
E).	Wherein said interior space of the container comprises a sub-pressure lower in relation to ambient pressure, the sub-pressure “of about 50-200 mm Hg,” i.e. 66-266 mbar, introduced during manufacturing of the Jansson et al. container, the sub-pressure maintained during transport and storage (see Jansson et al. [0089] and [0035], lines 14-17), the sub-pressure initially when a valve is first opened and the dialysis circuit connects to the sub-pressure within the container of the cartridge, i.e., when a dialysis fluid flow is passed from said inlet tube to said outlet tube for passing through said adsorbent dialysis powder material for regeneration of said dialysis fluid flow by adsorption of substances and ions from said dialysis fluid flow by said dialysis powder material, thus performing adsorbent dialysis,

since Pudil et al. states at [0126] that the substantially inflexible container provided by Jansson et al. can be used in the sorbent cartridge market of Pudil et al., where there is “a minimal amount of expansion or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination’s cartridge for adsorbent dialysis, wherein:
A cartridge for adsorbent dialysis . . . comprising . . . 
D).	An adsorbent dialysis powder material for use in the adsorbent dialysis enclosed in said plural cylindrical spaces,
1).	Which adsorbent dialysis powder material is non-dissolvable;
2).	Said adsorbent dialysis powder material filling said interior space so that all the interior space is occupied by the adsorbent dialysis powder material,
E).	Wherein said interior space of the container comprises a sub-pressure lower in relation to ambient pressure, the sub-pressure “of about 50-200 mm Hg,” i.e. 66-266 mbar, introduced during manufacturing of the Jansson et al. container, the sub-pressure maintained during transport and storage (see Jansson et al. [0089] and [0035], lines 14-17), the sub-pressure initially when a valve is first opened and the dialysis circuit connects to the sub-pressure within the container of the cartridge, i.e., when a dialysis fluid flow is passed from said inlet tube to said outlet tube for passing through said dialysis powder material for regeneration of said dialysis fluid flow by adsorption of substances and ions from said dialysis fluid flow by said dialysis powder material, thus performing adsorbent dialysis, and wherein said sub-pressure immobilizes said adsorbent dialysis powder material (the sub-pressure and consequent immobilization from the Jansson et al. manufacturing process),

as taught by Pudil et al. (see six paragraphs up), because according to Pudil et al., these limitations allow the Combination's cartridge is to be marketed as a sorbent cartridge for use in adsorbent dialysis.
Additional Disclosures Include:
Claim 2 – The Combination discloses the cartridge according to Claim 1, wherein said adsorbent dialysis powder material comprises at least one of activated carbon; a phosphate adsorbent and a potassium adsorbent (see Pudil et al. [00139], “activated carbon,” “hydrous zirconium oxide layer” to “remove phosphate and fluoride anions,” “alumina layer” to “remove any remaining phosphate ions”) (see Rejection for Claim 1 for motivation to combine).
Claim 3 – The Combination discloses the cartridge according to Claim 1, wherein a pressure reducing valve (“check valve,” [0055]-[0056]) is arranged at said inlet tube (inlet tube is “inlet connector,” see [0114]) of the cartridge (package 1) for lowering pressure at said inlet tube of the cartridge, when the cartridge is being evacuated, via connector 10 (see Jansson et al. Figure 13 and [0111]).
Claim 4 – The Combination discloses the cartridge according to Claim 3, wherein said pressure reducing valve (“check valve,” [0055]-[0056]) is arranged integrally with said cartridge (package 1), when the “check valve” is “integrated with the connector (10) to enable evacuation,” as disclosed at Jansson et al. [0056].
Claim 5 – The Combination discloses the cartridge according to Claim 3, wherein said pressure reducing valve (“check valve,” [0055]-[0056]) is arranged to reduce pressure by at least 50 mbar (to “at least a pressure of about 50-200 mm Hg,” i.e. 66-266 mbar), since the cartridge is evacuated to “at least a pressure of about 50-200 mm Hg,” i.e. to at least 66-266 mbar, and since the term “at least” is used, it is obvious, that there is motivation to design the cartridge for the pressure to be less than that (see Jansson et al. [0035], lines 14-17).  Moreover, discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 6 – The Combination discloses the cartridge according to Claim 3, wherein said pressure reducing valve, arranged at said inlet tube, is adjustable for reducing pressure by at least one of: 50 mbar, 100 mbar, 150 mbar, 200 mbar and 500 mbar at passage of a liquid through said pressure reducing valve, since the cartridge is evacuated to “at least a pressure of about 50-200 mm Hg,” i.e. to at least 66-266 mbar during manufacture, transport, and storage (see Jansson et al. [0089] and [0035], lines 14-17).  The Combination further teaches the cartridge, i.e. compartment, “may comprise an inlet connector and an outlet connector, such that the solvent can be driven to flow through the compartment, where the solvent may be continuously driven to flow through the compartment” (see Jansson et al. [0114], lines 4-9) (see Pudil et al. Figure 13 with a container, i.e. module 62, having a pressure reducing valve, i.e. fluid connecter 71, arranged at the inlet tube, as indicated by the flow arrow).  The Combination further teaches the valves (“fluid connectors,” Pudil et al. [0144]) are adjustable since they are “fluid connectors” which “control the . . . rate of flow of a fluid or gas to . . . [the] sorbent materials” in container(s) of the sorbent cartridge during the adsorbent dialysis (see Pudil et al. [0144], [0045], and [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination's cartridge for adsorbent dialysis:
wherein said pressure reducing valve, arranged at said inlet tube, is adjustable for reducing pressure by at least one of: 50 mbar, 100 mbar, 150 mbar, 200 mbar and 500 mbar at passage of a liquid through said pressure reducing valve,

since:
1).	The cartridge is evacuated to “at least a pressure of about 50-200 mm Hg,” i.e. to at least 66-266 mbar during manufacture, transport, and storage (see Jansson et al. [0089] and [0035], lines 14-17);
2).	The cartridge, i.e. compartment, “may comprise an inlet connector and an outlet connector, such that the solvent can be driven to flow through the compartment, where the solvent may be continuously driven to flow through the compartment” (see Jansson et al. [0114], lines 4-9) (see Pudil et al. Figure 13 with a container, i.e. module 62, having a pressure reducing valve, i.e. fluid connecter 71, arranged at the inlet tube, as indicated by the flow arrow); and
3).	The valves (“fluid connectors,” [0144]) are adjustable since they are “fluid connectors” which “control the . . . rate of flow of a fluid or gas to . . . [the] sorbent materials” in container(s) of the sorbent cartridge during the adsorbent dialysis (see Pudil et al. [0144], [0045], and [0091]).
Moreover, discovering an optimum value of a result effective variable involves only routine skill in the art.
The claim is directed to a device.  The claim language is in bold-faced font.
Regarding Claim 9 –  Jansson et al. discloses an apparatus for performing  ([0002], apparatus used to do “dialysis”), comprising a cartridge (package 1) configured for  ([0031], “dialysis concentrates, dialysis solutions”), comprising:
A).	A container (container of package 1) at least a portion of which is made of a flexible material (flexible material is “flexible . . . to establish a sub-atmospheric pressure inside the compartment 6 . . . and to retain this pressure . . . so as to retain the engagement between the sheets and the powdery material . . . [where] external means may be used to retain the engagement. For example a shrinkwrap or overwrap (not shown) may be applied onto the exterior of the package to press the sheets against the powdery material,” see [0089]) forming an interior space (interior space of container of package with variable volume, i.e. the volume decreases as air is removed from the container during manufacture, “to establish a sub-atmospheric pressure inside the compartment 6 . . . and to retain this pressure . . . so as to retain the engagement between the sheets and the powdery material,” and then the smaller variable volume is retained for transportation and use, i.e. “external means may be used to retain the engagement. For example a shrinkwrap or overwrap (not shown) may be applied onto the exterior of the package to press the sheets against the powdery material” (see Jansson et al. [0089]),
B).	Which, interior space (interior space of container of package 1) includes plural substantially cylindrical spaces connected in series (plural substantially cylindrical spaces connected in series disclosed in Figure 13 and at [0111]) and formed by said flexible material (flexible material, see Rejection for Claim 9. A).);
C).	An inlet tube (inlet tube is “inlet connector,” see [0114]) connected to one end of said plural substantially cylindrical spaces (plural substantially cylindrical spaces connected in series disclosed in Figure 13 and at [0111]) and an outlet tube (outlet tube is “outlet connector,” [0114]) connected to another end of said plural substantially cylindrical spaces, the inlet tube and outlet tube used such that liquid “can be driven to flow through” the interior space of the container, “possibly during recirculation” (see [0114]);
D).	An (“powdery” material, see [0111]) filling said plural substantially cylindrical spaces (plural substantially cylindrical spaces connected in series disclosed in Figure 13 and at [0111]), as disclosed in [0111]);
E).	Wherein said interior space (interior space of container of package 1) of the container (container of package 1) comprises a sub-pressure lower in relation to the ambient pressure (“about 50-200 mm Hg . . . below atmospheric pressure,” see [0035]), since during “manufacturing,” the interior space of the container of package 1 is “evacuated” to “a sub-atmospheric pressure” (see [0111]), “bringing the opposing wall portions of the compartment into engagements with the powdery material,” such that the dialysis powder material is “immobilized” within the interior space (see [0026] for during manufacturing 
G).	A pressure reducing valve (“check valve,” [0055]-[0056]).
Jansson et al. discloses the claimed device except that the Jansson et al. device is used for powder material to make medical solutions on the blood side of the dialysis membrane and the claimed device is used for powder material to make adsorbent cartridges on the dialysate side of the dialysis membrane.  In other words, Jansson et al. does not teach:
An apparatus for performing adsorbent dialysis, comprising a cartridge configured for adsorbent dialysis . . . comprising . . .
D).	An adsorbent dialysis powder material filling said plural substantially cylindrical spaces;
D).	1).	Wherein said adsorbent dialysis powder material is non-dissolvable;
E).	Wherein said interior space comprises a sub-pressure lower in relation to the ambient pressure, and the sub-pressure is maintained during manufacturing, transport, and storage, and during use; and
F).	A pump and
G).	1).	The pump and the pressure reducing valve for passing a purification fluid through the cartridge for adsorbent dialysis by circulation of said purification fluid through the cartridge at the sub-pressure in said interior space, which sub-pressure in said interior space is at least 50 mbar below ambient pressure.
 
However, Jansson et al. discloses:
An apparatus for performing 
D).	An 
E).	Wherein said interior space comprises a sub-pressure lower in relation to the ambient pressure, and the sub-pressure is maintained during manufacturing, transport, and storage . . .
G).	A pressure reducing valve . . . .
(See Rejection for Claim 9 above)

Jansson et al. further teaches:
A).	A container at least a portion of which is made of flexible material during manufacturing, which is then made a substantially inflexible container, with a substantially inflexible volume, for transport, storage, and use, where the inflexibility is provided by “an external means” via “[f]or example a shrinkwrap or overwrap (not shown).”  (See Rejection for Claim 9 above) (See Jansson et al. [0089], where the 
Pudil et al. discloses:
An apparatus (see Pudil et al. Figure 24 and [0075]) for performing adsorbent dialysis, comprising a cartridge (see Pudil et al. Figure 1, sorbent cartridge 1) configured for adsorbent dialysis (see Pudil et al. [0002]-[0003], “sorbent cartridge” used in “sorbent dialysis”) . . . comprising . . .
D).	An adsorbent dialysis powder material (see Pudil et al. [0080] where the “cartridge” is “designed to contain a powder,” and, as disclosed in Figure 1 and at [0139], “sorbent cartridge 1” contains powders that are “sorbent materials,” specifically activated carbon 2, hydrous zirconium oxide layer 3, alumina/urease layer 4, alumina layer 5, and zirconium phosphate layer 6) . . . 
D).	1).	Wherein said adsorbent dialysis powder material (see Pudil et al. [0080] where the “cartridge” is “designed to contain a powder,” and, as disclosed in Figure 1 and at [0139], “sorbent cartridge 1” contains powders that are “sorbent materials,” specifically activated carbon 2, hydrous zirconium oxide layer 3, alumina/urease layer 4, alumina layer 5, and zirconium phosphate layer 6) is non-dissolvable, since the layers of “sorbent materials” are activated carbon 2, hydrous zirconium oxide layer 3, alumina/urease layer 4, alumina layer 5, and zirconium phosphate layer 6, each of which are non-dissolvable, as disclosed at Pudil et al. [0139];
E).	Wherein said interior space comprises a sub-pressure lower in relation to the ambient pressure, and the sub-pressure is maintained during manufacturing, transport, and storage, and during use, i.e. during dialysis, when a valve is first 
F).	A pump (see Pudil et al., pump is disclosed in Figure 13 and at [0175], with component 75 being “a pump for pumping fluid”) and
G).	1).	The pump and the pressure reducing valve (see Pudil et al. pressure reducing valve is valve 74, disclosed in Figure 13 and at [0175], with fluid connector 75, described at [0144], particularly lines 30-36) for passing a purification fluid (see Pudil et al., cartridge is modules 61,62,63 disclosed in Figure 13 and at [0175] and [0009]) through the cartridge for adsorbent dialysis (see Pudil et al. [0002], “sorbet dialysis” where “spent dialysate is recirculated through a sorbent cartridge” where “sorbent material . . . selectively remove[s] specific toxins, or break[s] down toxins, in the dialysate”) by circulation of said purification fluid through the cartridge at the sub-pressure in said interior space of the cartridge, which sub-pressure in said interior space is at least 50 mbar below ambient pressure, since the sub-pressure is maintained during manufacturing, transport, and storage “of about 50-200 mm Hg,” i.e. 66-266 mbar (see Jansson et al. [0089] and [0035], lines 14-17), and during use, i.e. during dialysis, when a valve is first opened and the dialysis circuit connects to the sub-pressure within the container of the cartridge “of about 50-200 mm Hg,” i.e. 66-266 mbar.
Pudil et al. further teaches that the sorbent cartridge must have a “substantially inflexible volume” (see Pudil et al. [0126]) in order to run “a controlled compliant dialysis circuit” as “shown in FIG. 24” (see Pudil et al. [0147], lines 1-5, and Figure 24).  A “controlled compliant dialysis circuit” means “the volume of fluid crossing the dialysate membrane is under direct control and can be accurately determined” by “actively controlling the inflow (influx) and outflow (efflux) of fluid to and from the dialysis circuit 380 and the extracorporeal circuit 370 . . . due to the substantially inflexible void volume of the 
Jansson et al. discloses a cartridge with a container for use in dialysis with such a “substantially inflexible volume.” This is because Jansson et al. discloses the cartridge has a container at least a portion of which is made of flexible material (see Rejection for Claim 9. A).) during manufacturing, which is then made a substantially inflexible container, with a substantially inflexible volume, for transport and use, where the inflexibility is provided by “an external means” via “[f]or example a shrinkwrap or overwrap (not shown).” (See Rejection for Claim 9 above) (See Jansson et al. [0089], where the flexible material is “flexible . . . to establish a sub-atmospheric pressure inside the compartment 6 . . . and to retain this pressure . . . so as to retain the engagement between the sheets and the powdery material . . . [where] external means may be used to retain the engagement.  For example a shrinkwrap or overwrap (not shown) may be applied onto the exterior of the package to press the sheets against the powdery material.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated by market forces to sell more cartridges, i.e. to modify the Jansson et al. cartridge used for powder material to make medical solutions on the blood side of the dialysis membrane, to a modified cartridge to be used for powder material to make adsorbent cartridges on the dialysate side of the dialysis membrane, where the modified cartridge is used in:
An apparatus for performing adsorbent dialysis, comprising a cartridge configured for adsorbent dialysis,

the Jansson et al. cartridge further modified by converting Jansson et al.'s container of the cartridge, at least a portion of which is made of flexible material during manufacturing (see Rejection for Claim 9), to a substantially inflexible container, with a substantially inflexible volume, for transport, storage, and use, where the inflexibility is provided by “an external means” via “[f]or example a shrinkwrap or overwrap (not shown).” (See Jansson et al. [0089], where the flexible material is “flexible . . . to establish a sub-atmospheric pressure inside the compartment 6 . . . and to retain this pressure . . . so as to retain the engagement between the sheets and the powdery material . . . [where] external means may be used to retain the engagement.  For example a shrinkwrap or overwrap (not shown) may be applied onto the exterior of the package to press the sheets against the powdery material.”)  This is because, according to substantially inflexible volume, is required in the sorbent cartridge market (see Pudil et al. [0126]) in order to run “a controlled compliant dialysis circuit” as “shown in FIG. 24” (see Pudil et al. [0147], lines 1-5, and Figure 24).  Details follow.
According to Pudil et al., a “controlled compliant dialysis circuit” means “the volume of fluid crossing the dialysate membrane is under direct control and can be accurately determined” by “actively controlling the inflow (influx) and outflow (efflux) of fluid to and from the dialysis circuit 380 and the extracorporeal circuit 370 . . . due to the substantially inflexible void volume of the conduits, the sorbent cartridge 341 and other components of the dialysis circuit 380” (see Pudil et al. [0151]-[0152]).  Pudil et al. further states, “Those skilled in the art will recognize that a minimal amount of expansion or contraction of the vessel or container can occur in a substantially inflexible volume; however, addition or subtraction of a significant volume of fluid over the maximum or minimum will be resisted” (see Pudil et al. [0126]).  In other words, with only routine experimentation, the Jansson et al. substantially inflexible container can be constructed for use in the sorbent cartridge market of Pudil et al., where there is “a minimal amount of expansion or contraction” with the “addition or subtraction of a significant volume of fluid” during dialysis, as “[t]hose skilled in the art will recognize.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination's cartridge for adsorbent dialysis:
E).	Wherein said interior space comprises a sub-pressure lower in relation to the ambient pressure, the sub-pressure “of about 50-200 mm Hg,” i.e. 66-266 mbar, introduced during manufacturing of the Jansson et al. container, the sub-pressure maintained during transport and storage (see Jansson et al. [0089] and [0035], lines 14-17), the sub-pressure initially during use, i.e. during dialysis, when a valve is first opened and the dialysis circuit connects to the sub-pressure within the container of the cartridge; and
G).	1).	The pump and the pressure reducing valve for passing a purification fluid through the cartridge for adsorbent dialysis by circulation of said purification fluid through the cartridge at the sub-pressure in said interior space, which sub-pressure in said interior space is at least 50 mbar below ambient pressure since the cartridge is evacuated to “at least a pressure of about 50-200 mm Hg,” i.e. to at least 66-266 mbar (see Jansson et al. [0089] and [0035], lines 14-17) and the sub-pressure is maintained during manufacturing, transport, and storage, and during use, i.e. during dialysis, when the pressure reducing valve is first opened and the dialysis circuit connects to the sub-pressure within the container of the cartridge,

since Pudil et al. states at [0126] that the substantially inflexible container provided by Jansson et al. can be used in the sorbent cartridge market of Pudil et al., where there is “a minimal amount of expansion or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination's cartridge for adsorbent dialysis with:
D).	An adsorbent dialysis powder material filling said plural substantially cylindrical spaces;
D).	1).	Wherein said adsorbent dialysis powder material is non-dissolvable;
E).	Wherein said interior space comprises a sub-pressure lower in relation to the ambient pressure, the sub-pressure “of about 50-200 mm Hg,” i.e. 66-266 mbar, introduced during manufacturing of the Jansson et al. container, the sub-pressure maintained during transport and storage (see Jansson et al. [0089] and [0035], lines 14-17), the sub-pressure initially during use, i.e. during dialysis, when a valve is first opened and the dialysis circuit connects to the sub-pressure within the container of the cartridge; and
F).	A pump and
G).	1).	The pump and the pressure reducing valve for passing a purification fluid through the cartridge for adsorbent dialysis by circulation of said purification fluid through the cartridge at the sub-pressure in said interior space, which sub-pressure in said interior space is at least 50 mbar below ambient pressure, since the cartridge is evacuated to “at least a pressure of about 50-200 mm Hg,” i.e. to at least 66-266 mbar (see Jansson et al. [0089] and [0035], lines 14-17) and the sub-pressure is maintained during manufacturing, transport, and storage, and during use, i.e. during dialysis, when the pressure reducing valve is first opened and the dialysis circuit connects to the sub-pressure within the container of the cartridge.

as taught by Pudil et al. (see six paragraphs up), because according to Pudil et al., these limitations allow the Combination’s cartridge to be marketed as a sorbent cartridge for use in adsorbent dialysis.
The claims are directed to a device. The claim language is in bold-faced font.
Regarding Claims 19-20, 22-24, and 26-27 – Jansson et al. discloses a cartridge (package 1) for  ([0031], “dialysis concentrates, dialysis solutions”), comprising:
A).	A container (container of package 1) having an interior space (interior space of container of package 1) with variable volume, i.e. the volume decreases as air is removed from the container during manufacture, “to establish a sub-atmospheric pressure inside the compartment 6 . . . and to retain this pressure . . . so as to retain the engagement between the sheets and the powdery material,” and then the smaller variable volume is retained for transportation and use, i.e. “external means may be used to retain the engagement. For example a shrinkwrap or overwrap (not shown) may be applied onto the exterior of the package to press the sheets against the powdery , wherein the container (container of package 1) comprises at least a portion made of a flexible material (flexible material is “flexible . . . to establish a sub-atmospheric pressure inside the compartment 6 . . . and to retain this pressure . . . so as to retain the engagement between the sheets and the powdery material . . . [where] external means may be used to retain the engagement. For example a shrinkwrap or overwrap (not shown) may be applied onto the exterior of the package to press the sheets against the powdery material,” see [0089]),
B).	Ader material (“powdery” material, see [0111])
1).	Said filling said interior space (interior space of container of package 1) so that all the interior space is occupied by the adsorbent dialysis powder material, since during “manufacturing,” the interior space of the container of package 1 is “evacuated” to “a sub-atmospheric pressure” (see [0111]), “bringing the opposing wall portions of the compartment into engagements with the powdery material,” such that the dialysis powder material is “immobilized” within the interior space (see [0026] for during manufacturing opposing wall portions are brought into contact, and [0023] for the consequent immobilization of the dialysis powder material in the interior space); and see [0035]-[0036], where “the compartment is evacuated such that the powdery material is at least partially compacted, so as to reduce the spacing between the particles of the powdery material” which will serve to “immobilize the powder in the compartment,” i.e. immobilize the dialysis powder material in the interior space so that all the interior space is occupied by the adsorbent dialysis powder material,
3).	Wherein said is filled in a dry state, since during “manufacturing” the cartridge (package 1) is filled with “powdery” material, with no mention of liquid, see [0111],
C).	An inlet tube (inlet tube is “inlet connector,” see [0114]) and an outlet tube (outlet tube is “outlet connector,” [0114]) arranged for conducting fluid into and out of the interior space (interior space of container of package 1) of the container (container of package 1) for passage of fluid through the  (“powdery” material, see [0111]), the inlet tube and outlet tube used such that liquid “can be driven to flow through” the interior space of the container, “possibly during recirculation” (see [0114]); and
D).	Wherein said interior space (interior space of container of package 1) of the container (container of package 1) comprises a sub-pressure in relation to the ambient pressure (“about 50-200 mm Hg . . . below atmospheric pressure,” see [0035]), since during “manufacturing,” the interior space of the container of package 1 is “evacuated” to “a sub-atmospheric pressure” (see [0111]), “bringing the opposing wall portions of the compartment into engagements with the powdery material,” such that the dialysis powder material is “immobilized” within the interior space (see [0026] for during manufacturing opposing wall portions are brought into contact, and [0023] for the consequent immobilization of the dialysis powder material in the interior space) and the sub-pressure is maintained during manufacturing, transport, and storage (see [0035]-[0036]), before 
E).	Whereby said (“powdery” material, see [0111]) is immobilized by said sub-pressure (“about 50-200 mm Hg . . . below atmospheric pressure,” see [0035]) and said flexible material (flexible material, see Rejection for Claim 19. A).) of the container (container of package 1) is sucked towards the powder material (“powdery” material, see [0111]) since during “manufacturing,” the interior space of the container of package 1 is “evacuated” to “a sub-atmospheric pressure” (see [0111]), “bringing the opposing wall portions of the compartment into engagements with the powdery material,” such that the dialysis powder material is “immobilized” within the interior space (see [0026] for during manufacturing opposing wall portions are brought into contact, and [0023] for the consequent immobilization of the dialysis powder material in the interior space) and the sub-pressure and immobilization is maintained during manufacturing, transport, and storage (see [0035]-[0036]).
Jansson et al. discloses the claimed device except that the Jansson et al. device is used for powder material to make medical solutions on the blood side of the dialysis membrane and the claimed device is used for powder material to make adsorbent cartridges on the dialysate side of the dialysis membrane.  In other words, Jansson et al. does not teach:
A cartridge for adsorbent dialysis . . . comprising . . .
B).	An adsorbent dialysis powder material . . .  
B).	1).	Said adsorbent dialysis powder material filling said interior space so that all the interior space is occupied by the adsorbent dialysis powder material,
B).	2).	Wherein said adsorbent dialysis powder material is non-dissolvable and
B).	3).	Wherein said adsorbent dialysis powder material is filled in a dry state,
C).	An inlet tube arranged for conducting fluid into and out of the interior space of the container for passage of fluid through the adsorbent dialysis powder material; and
D).	Wherein said interior space of the container comprises a sub-pressure in relation to the ambient pressure during adsorbent dialysis use;
E).	Whereby said adsorbent dialysis powder material is immobilized by said sub-pressure and said flexible material of the container is sucked towards the powder material.

However, Jansson et al. discloses:
A cartridge for . . . dialysis . . . comprising . . .
B).	A . . . dialysis powder material 
B).	1).	Said . . . dialysis powder material filling said interior space so that all the interior space is occupied by the . . . dialysis powder material,
B).	3).	Wherein said . . . adsorbent dialysis powder material is filled in a dry state,
C).	An inlet tube and an outlet tube arranged for conducting fluid into and out of the interior space of the container for passage of fluid through the . . . dialysis powder material; and
D).	Wherein said interior space of the container comprises a sub-pressure in relation to the ambient pressure and the sub-pressure is maintained during manufacturing, transport, and storage, before 
E).	Whereby said . . . dialysis powder material is immobilized by said sub-pressure and said flexible material of the container is sucked towards the powder material and the sub-pressure and immobilization is maintained during manufacturing, transport, and storage.
(See Rejection for Claim 19 above)

Jansson et al. further teaches:
A).	. . . the container comprises at least a portion made of flexible material during manufacturing, which is then made a substantially inflexible container, with a substantially inflexible volume, for transport, storage, and use, where the inflexibility is provided by “an external means” via “[f]or example a shrinkwrap or overwrap (not shown).”  (See Rejection for Claim 19 above) (See Jansson et al. [0089], where the 
Pudil et al. discloses:
A cartridge (see Pudil et al. Figure 1, sorbent cartridge 1) for adsorbent dialysis (see Pudil et al. [0002]-[0003], “sorbent cartridge” used in “sorbent dialysis”) . . . 
B).	An adsorbent dialysis powder material (see Pudil et al. [0080] where the “cartridge” is “designed to contain a powder,” and, as disclosed in Figure 1 and at [0139], “sorbent cartridge 1” contains powders that are “sorbent materials,” specifically activated carbon 2, hydrous zirconium oxide layer 3, alumina/urease layer 4, alumina layer 5, and zirconium phosphate layer 6) for use in the adsorbent dialysis (see Pudil et al. [0002]-[0003], “sorbent cartridge” used in “sorbent dialysis”) . . .  
B).	1).	Said adsorbent dialysis powder material for use in adsorbent dialysis (see above Point B).) filling said interior space so that all the interior space is occupied by the adsorbent dialysis powder material, as shown in Pudil et al. Figure 1,
B).	2).	Wherein said adsorbent dialysis powder material for use in the adsorbent dialysis (see above Point B).) is non-dissolvable, since the layers of “sorbent materials” are activated carbon 2, hydrous zirconium oxide layer 3, alumina/urease layer 4, alumina layer 5, and zirconium phosphate layer 6, each of which are non-dissolvable, as disclosed at Pudil et al. [0139] and
B).	3).	Wherein said adsorbent dialysis powder material is filled in a dry state, since such a step would be obvious, given the teachings of Jansson et al. (see three paragraphs up for what Jansson et al. discloses about Claim 19. B).3).),
Wherein said interior space of the container comprises a sub-pressure in relation to the ambient pressure, and the sub-pressure is maintained during manufacturing, transport, and storage, and during adsorbent dialysis use, i.e. during dialysis, when a valve is first opened and the dialysis circuit connects to the sub-pressure within the container of the cartridge “of about 50-200 mm Hg,” i.e. 66-266 mbar (see Jansson et al. [0089] and [0035], lines 14-17);
Pudil et al. further teaches that the sorbent cartridge must have a “substantially inflexible volume” (see Pudil et al. [0126]) in order to run “a controlled compliant dialysis circuit” as “shown in FIG. 24” (see Pudil et al. [0147], lines 1-5, and Figure 24).  A “controlled compliant dialysis circuit” means “the volume of fluid crossing the dialysate membrane is under direct control and can be accurately determined” by “actively controlling the inflow (influx) and outflow (efflux) of fluid to and from the dialysis circuit 380 and the extracorporeal circuit 370 . . . due to the substantially inflexible void volume of the conduits, the sorbent cartridge 341 and other components of the dialysis circuit 380” (see Pudil et al. [0151]-[0152]).
Jansson et al. discloses a cartridge with a container for use in dialysis with such a “substantially inflexible volume.” This is because Jansson et al. discloses the cartridge has a container comprising at least a portion made of a flexible material (flexible material, see Rejection for Claim 19. A).) during manufacturing, which is then made a substantially inflexible container, with a substantially inflexible volume, for transport and use, where the inflexibility is provided by “an external means” via “[f]or example a shrinkwrap or overwrap (not shown).” (See Rejection for Claim 19 above) (See Jansson et al. [0089], where the flexible material is “flexible . . . to establish a sub-atmospheric pressure inside the compartment 6 . . . and to retain this pressure . . . so as to retain the engagement between the sheets and the powdery material . . . [where] external means may be used to retain the engagement.  For example a shrinkwrap or overwrap (not shown) may be applied onto the exterior of the package to press the sheets against the powdery material.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated by market forces to sell more cartridges, i.e. to modify the Jansson et al. cartridge used for powder material to make medical solutions on the blood side of the dialysis membrane, to a modified 
A cartridge for adsorbent dialysis,
the Jansson et al. cartridge further modified by converting Jansson et al.’s container of the cartridge, the container comprising at least a portion made of a flexible material during manufacturing (see Rejection for Claim 19), to a substantially inflexible container, with a substantially inflexible volume, for transport, storage, and use, where the inflexibility is provided by “an external means” via “[f]or example a shrinkwrap or overwrap (not shown).”  (See Jansson et al. [0089], where the flexible material is “flexible . . . to establish a sub-atmospheric pressure inside the compartment 6 . . . and to retain this pressure . . . so as to retain the engagement between the sheets and the powdery material . . . [where] external means may be used to retain the engagement.  For example a shrinkwrap or overwrap (not shown) may be applied onto the exterior of the package to press the sheets against the powdery material.”)  This is because, according to Pudil et al., such a substantially inflexible container, with its substantially inflexible volume, is required in the sorbent cartridge market (see Pudil et al. [0126]) in order to run “a controlled compliant dialysis circuit” as “shown in FIG. 24” (see Pudil et al. [0147], lines 1-5, and Figure 24).  Details follow.
According to Pudil et al., a “controlled compliant dialysis circuit” means “the volume of fluid crossing the dialysate membrane is under direct control and can be accurately determined” by “actively controlling the inflow (influx) and outflow (efflux) of fluid to and from the dialysis circuit 380 and the extracorporeal circuit 370 . . . due to the substantially inflexible void volume of the conduits, the sorbent cartridge 341 and other components of the dialysis circuit 380” (see Pudil et al. [0151]-[0152]).  Pudil et al. further states, “Those skilled in the art will recognize that a minimal amount of expansion or contraction of the vessel or container can occur in a substantially inflexible volume; however, addition or subtraction of a significant volume of fluid over the maximum or minimum will be resisted” (see Pudil et al. [0126]).  In other words, with only routine experimentation, the Jansson et al. substantially inflexible container can be constructed for use in the sorbent cartridge market of Pudil et al., where there is “a minimal amount of expansion or contraction” with the “addition or subtraction of a significant volume of fluid” during dialysis, as “[t]hose skilled in the art will recognize.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination's cartridge for adsorbent dialysis:
D).	Wherein said interior space of the container comprises a sub-pressure in relation to the ambient pressure, the sub-pressure “of about 50-200 mm Hg,” i.e. 66-266 mbar, introduced during manufacturing of the Jansson et al. container, the sub-pressure maintained during transport and storage (see Jansson et al. [0089] and [0035], lines 14-17), the sub-pressure initially during adsorbent dialysis use, when a valve is first opened and the dialysis circuit connects to the sub-pressure within the container of the cartridge;

since Pudil et al. states at [0126] that the substantially inflexible container provided by Jansson et al. can be used in the sorbent cartridge market of Pudil et al., where there is “a minimal amount of expansion or contraction” with the “addition or subtraction of a significant volume of fluid” during dialysis, as “[t]hose skilled in the art will recognize.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination’s cartridge for adsorbent dialysis, wherein:
A cartridge for adsorbent dialysis . . . comprising . . .
B).	An adsorbent dialysis powder material . . .  
B).	1).	Said adsorbent dialysis powder material filling said interior space so that all the interior space is occupied by the adsorbent dialysis powder material,
B).	2).	Wherein said adsorbent dialysis powder material is non-dissolvable and
B).	3).	Wherein said adsorbent dialysis powder material is filled in a dry state,
C).	An inlet tube arranged for conducting fluid into and out of the interior space of the container for passage of fluid through the adsorbent dialysis powder material; and
D).	Wherein said interior space of the container comprises a sub-pressure in relation to the ambient pressure, the sub-pressure “of about 50-200 mm Hg,” i.e. 66-266 mbar, introduced during manufacturing of the Jansson et al. container, the sub-pressure maintained during transport and storage (see Jansson et al. [0089] and [0035], lines 14-17), the sub-pressure initially during adsorbent dialysis use, when a valve is first opened and the dialysis circuit connects to the sub-pressure within the container of the cartridge;
E).	Whereby said adsorbent dialysis powder material is immobilized by said sub-pressure and said flexible material of the container is sucked towards the powder material (the sub-pressure and consequent immobilization from the Jansson et al. manufacturing process),

as taught by Pudil et al. (see six paragraphs up), because according to Pudil et al., these limitations allow the Combination's cartridge is to be marketed as a sorbent cartridge for use in adsorbent dialysis.
Additional Disclosures Include:
Claim 20 – The Combination discloses the cartridge according to Claim 19, wherein said adsorbent dialysis powder material comprises at least one of: activated carbon; a phosphate adsorbent; and a potassium adsorbent (see Pudil et al. [00139], “activated carbon,” “hydrous zirconium oxide layer” to “remove phosphate and fluoride anions,” “alumina layer” to “remove any remaining phosphate ions”) (see Rejection for Claim 19 for motivation to combine).
Claim 22 – The Combination discloses the cartridge according to Claim 19, wherein a pressure reducing valve (“check valve,” [0055]-[0056]) is arranged at said inlet tube (inlet tube is “inlet connector,” see [0114]) of the cartridge (package 1) for reducing the pressure at the inlet tube of the cartridge, when the cartridge is being evacuated, via connector 10 (see Jansson et al. Figure 13 and [0111]).
Claim 23 – The Combination discloses the cartridge according to Claim 22, wherein said pressure reducing valve (“check valve,” [0055]-[0056]) is arranged to reduce pressure by at least 50 mbar (to “at least a pressure of about 50-200 mm Hg,” i.e. 66-266 mbar), since the cartridge is evacuated to “at least a pressure of about 50-200 mm Hg,” i.e. to at least 66-266 mbar, and since the term “at least” is used, it is obvious, that there is motivation to design the cartridge for the pressure to be less than that. (see Jansson et al. [0089] and [0035], lines 14-17).  Moreover, discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 24 – The Combination discloses the cartridge according to Claim 22, wherein said pressure reducing valve, arranged at said inlet tube, is adjustable for reducing pressure by one of: 50 mbar, 100 mbar, 150 mbar, 200 mbar or 500 mbar at passage of a fluid through said pressure reducing valve, since the cartridge is evacuated to “at least a pressure of about 50-200 mm Hg,” i.e. to at least 66-266 mbar during manufacture, transport, and storage (see Jansson et al. [0089] and [0035], lines 14-17).  The Combination further teaches the cartridge, i.e. compartment, “may comprise an inlet connector and an outlet connector, such that the solvent can be driven to flow through the compartment, where the solvent may be continuously driven to flow through the compartment” (see Jansson et al. [0114], lines 4-9) (see Pudil et al. Figure 13 with a container, i.e. module 62, having a pressure reducing valve, i.e. fluid connecter 71, arranged at the inlet tube, as indicated by the flow arrow).  The Combination further teaches the valves (“fluid connectors,” [0144]) are adjustable since they are “fluid connectors” which “control the . . . rate of flow of a fluid or gas to . . . [the] sorbent materials” in container(s) of the sorbent cartridge during the adsorbent dialysis (see Pudil et al. [0144], [0045], and [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination's cartridge for adsorbent dialysis:
wherein said pressure reducing valve, arranged at said inlet tube, is adjustable for reducing pressure by one of: 50 mbar, 100 mbar, 150 mbar, 200 mbar or 500 mbar at passage of a fluid through said pressure reducing valve,

since:
1).	The cartridge is evacuated to “at least a pressure of about 50-200 mm Hg,” i.e. to at least 66-266 mbar during manufacture, transport, and storage (see Jansson et al. [0089] and [0035], lines 14-17);
2).	The cartridge, i.e. compartment, “may comprise an inlet connector and an outlet connector, such that the solvent can be driven to flow through the compartment, where the solvent may be continuously driven to flow through the compartment” (see Jansson et al. [0114], lines 4-9) (see Pudil et al. Figure 13 with a container, i.e. module 62, having a pressure reducing valve, i.e. fluid connecter 71, arranged at the inlet tube, as indicated by the flow arrow); and
3).	The valves (“fluid connectors,” [0144]) are adjustable since they are “fluid connectors” which “control the . . . rate of flow of a fluid or gas to . . . [the] sorbent materials” in container(s) of the sorbent cartridge during the adsorbent dialysis (see Pudil et al. [0144], [0045], and [0091]).
Moreover, discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 26 – The Combination discloses the cartridge according to Claim 19, wherein said interior space comprises plural series connected substantially cylindrical spaces (see Jansson et al. Figure 1(e) and [0087], lines 1-6) (see Pudil et al. Figure 1 and [0140], lines 21-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination’s cartridge:
wherein said interior space comprises plural series connected substantially cylindrical spaces,

since Pudil et al. states at [0140], lines 21-25, that “connections between two components are contemplated by the invention. Although only cylindrical modules are shown, it will be understood that modules of any shape such as rectangular, conical, triangular, etc. are contemplated by the present In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 27 – The Combination discloses the cartridge according to Claim 19, wherein said plural series connected substantially cylindrical spaces (see Rejection for Claim 26 above) are formed by two plastic sheets sealed together along edges (see Jansson et al. [0032], [0033], lines 1-7, and [0052], where “opposing wall portions” made of “thermoplastics” are formed into a cartridge, using “heat forming,” during which the “opposing sheets” are sealed  along edges, i.e. “fixedly attached . . . to each other, e.g. by means of a weld line”).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al., in view of Pudil et al., as applied to Claim 1 above, in further view of Smakman et al. (US-4213859-A, Jul. 22, 1980).  Jansson et al., in view of Pudil et al., are hereinafter known as the Combination.
The claims are directed to a device. The claim language is in bold-faced font.
Regarding Claims 16-17 – The Combination discloses the cartridge according to Claim 1,  but does not teach the cartridge further comprising:
at least one partition wall, which extends from the inlet tube to the outlet tube and forms at least two separate parallel channels in said plural substantially cylindrical spaces filled with adsorbent dialysis powder material;
each separate parallel channel comprising a channel inlet tube and a channel valve arranged for providing dialysis fluid flow to each separate parallel channel, when the channel valve is open.

However, the Combination discloses the single channel:
. . . the inlet tube to the outlet tube and forms a channel with . . . said plural substantially cylindrical spaces filled with adsorbent dialysis powder material;
. . . the channel comprising a channel inlet tube and a channel valve arranged for providing dialysis fluid flow to . . . the channel, when the channel valve is open,
i.e.

. . . the inlet tube (inlet tube is “inlet connector,” see Jansson et al. [0114]) to the outlet tube (outlet tube is “outlet connector,” see Jansson et al. [0114]) and forms a channel with . . . said plural substantially cylindrical spaces (plural substantially cylindrical spaces connected in series disclosed in Figure 13 and at [0111]) (see Rejection for Claim 1. C). for forming the channel, i.e. an inlet tube connected to one end of said plural filled with adsorbent dialysis powder material (the “powdery material,” see Jansson et al. [0111] is the adsorbent dialysis powder material, taught by Pudil et al. at [0080] where the “cartridge” is “designed to contain a powder,” and, as disclosed in Figure 1 and at [0139], “sorbent cartridge 1” contains powders that are “sorbent materials,” specifically activated carbon 2, hydrous zirconium oxide layer 3, alumina/urease layer 4, alumina layer 5, and zirconium phosphate layer 6);
. . . the channel comprising a channel inlet tube (inlet tube is “inlet connector,” see Jansson et al. [0114]) and a channel valve (“check valve,” see Jansson et al. [0055]-[0056], modified to be a for “flow through the compartment” of the cartridge, see Jansson et al. [0114], the valve as taught by Pudil et al.) arranged for providing dialysis fluid flow to . . . the channel, when the channel valve is open.
See Claim 1 for motivation to combine Pudil et al. with Jansson et al.  Details of the valve modification follow.
Jansson et al.’s valve (“check valve,” see Jansson et al. [0055]-[0056]) is used when the cartridge is evacuated to “at least a pressure of about 50-200 mm Hg,” i.e. to at least 66-266 mbar, during manufacture (see Jansson et al. [0089] and [0035], lines 14-17).  The Combination further teaches the cartridge, i.e. with its compartments, “may comprise an inlet connector and an outlet connector, such that the solvent can be driven to flow through the compartment, where the solvent may be continuously driven to flow through the compartment” (see Jansson et al. [0114], lines 4-9) (see Pudil et al. Figure 13 with a container, i.e. module 62, having a valve, i.e. fluid connecter 71, arranged at the inlet tube, as indicated by the flow arrow).  The Combination further teaches the valves (“fluid connectors,” see Pudil et al. [0144]) are “fluid connectors” which “control the . . . rate of flow of a fluid or gas to . . . [the] sorbent materials” in container(s) of the sorbent cartridge during the adsorbent dialysis (see Pudil et al. [0144], [0045], and [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination’s cartridge for adsorbent dialysis and modify the valve as taught by Pudil et al., such that Jansson et al., in view of Pudil et al., disclose:
. . . the inlet tube to the outlet tube and forms a channel with . . . said plural substantially cylindrical spaces filled with adsorbent dialysis powder material;
. . . the channel comprising a channel inlet tube and a channel valve arranged for providing dialysis fluid flow to . . . the channel, when the channel valve is open,

Since:
1).	Jansson et al. discloses a valve (“check valve,” see Jansson et al. [0055]-[0056]) is used when the cartridge is evacuated to “at least a pressure of about 50-200 mm Hg,” i.e. to at least 66-266 mbar, during manufacture (see Jansson et al. [0089] and [0035], lines 14-17).
2).	The Combination further states that the cartridge, i.e. with its compartments, “may comprise an inlet connector and an outlet connector, such that the solvent can be driven to flow through the compartment, where the solvent may be continuously driven to flow through the compartment” (see Jansson et al. [0114], lines 4-9) (see Pudil et al. Figure 13 with a container, i.e. module 62, having a valve, i.e. fluid connecter 71, arranged at the inlet tube, as indicated by the flow arrow);
  3).	The Combination further states that the valves (“fluid connectors,” see Pudil et al. [0144]) are “fluid connectors” which “control the . . . rate of flow of a fluid or gas to . . . [the] sorbent materials” in container(s) of the sorbent cartridge during the adsorbent dialysis (see Pudil et al. [0144], [0045], and [0091]).
Regarding the channel being more than one channel in series, with partition walls between, i.e.
Claim 16 – the cartridge further comprising:
at least one partition wall, which extends from the inlet tube to the outlet tube and forms at least two separate parallel channels in said plural substantially cylindrical spaces filled with adsorbent dialysis powder material;
each separate parallel channel comprising a channel inlet tube and a channel valve arranged for providing dialysis fluid flow to each separate parallel channel, when the channel valve is open.

Claim 17 – the cartridge . . . wherein the at least one partition wall includes at least two partition walls. 

Like the Combination, Smakman et al. discloses a cartridge for adsorbent dialysis (see Smakman et al. Figure 1, cartridge is regeneration device 10; and 1:1-2:7, disclosing that adsorbent dialysis is “known” in the art, particularly 1:59-66).  (See Rejection for Claim 1 for the Combination disclosing a cartridge for adsorbent dialysis)  Smakman et al. further teaches that the cartridge (“regeneration device”) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination's cartridge for adsorbent dialysis, the cartridge with a single channel having an inlet tube, an outlet tube, a series of connected cylindrical spaces filled with adsorbent dialysis powder material, and a valve – the single channel modified to multiple channels and a partition wall in between each channel, as taught by Smakman et al., such that the Combination, in view of Smakman et al. disclose:
Claim 16 – the cartridge further comprising:
at least one partition wall, which extends from the inlet tube to the outlet tube and forms at least two separate parallel channels in said plural substantially cylindrical spaces filled with adsorbent dialysis powder material;
each separate parallel channel comprising a channel inlet tube and a channel valve arranged for providing dialysis fluid flow to each separate parallel channel, when the channel valve is open.

Claim 17 – the cartridge . . . wherein the at least one partition wall includes at least two partition walls.

since Smakman et al. states that adsorbent dialysis is “known” in the art (see Smakman et al. 1:59-64) and that the cartridge, i.e. the regeneration device, “may consist of several parts connected in series or in parallel, which each serve to eliminate one or more waste products” (see Smakman et al. 6:60-62). Moreover, duplication of the essential working parts of a device involves only routine skill in the art.
Additional Disclosures Include:
Claim 17 – The Combination, in view of Smakman et al., disclose the cartridge according to Claim 16, wherein the at least one partition wall includes at least two partition walls (see Rejection for Claim 16 above, where the Rejection for Claim 17 is addressed).

Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al., in view of Pudil et al., as applied to Claims 1 and 19, respectively, in further view of Encyclopedia Britannica (“Elasticity,” Jul. 7, 2015, accessed on the Internet at https://web.archive.org/ web/20150707080300/http://www.britannica.com:80/print/article/182035, on Sep. 6, 2021 – Attached is a .
The claims are directed to a device. The claim language is in bold-faced font.
Regarding Claim 18 – The Combination discloses the cartridge according to Claim 1, wherein the flexible material is also elastic, since “To a greater or lesser extent, most solid materials exhibit elastic behaviour” (see Encyclopedia Britannica, first two paragraphs).
Regarding Claim 28 – The Combination discloses the cartridge according to Claim 19, wherein the flexible material is also elastic, since “To a greater or lesser extent, most solid materials exhibit elastic behaviour” (see Encyclopedia Britannica, first two paragraphs).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al., in view of Pudil et al., as applied to Claim 19 above, in further view of Polaschegg et al. (US-7850635-B2, Dec. 14, 2010).  Jansson et al., in view of Pudil et al., are hereinafter known as the Combination.
The claims are directed to a device. The claim language is in bold-faced font.
Regarding Claim 21 – The Combination discloses the cartridge according to Claim 19, but does not teach the cartridge further comprising a particle filter arranged in the outlet tube for preventing particles from leaving the cartridge.
Like the Combination, Polaschegg et al. discloses cartridges for adsorbent dialysis (see Polaschegg et al. 1:20-31).  (See Pudil et al. [0002]-[0003] and [0009]) (See Rejection for Claim 19 for motivation to combine)  Polaschegg et al. further teaches:
the cartridge (cartridge 10) . . . comprising a particle filter (second filter 60) arranged in the outlet tube (outlet tube is second end cap 70, with second gasket 120 and outlet tube 120) (see Figures 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination’s cartridge:
the cartridge . . . comprising a particle filter arranged in the outlet tube,


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al., in view of Pudil et al., as applied to Claim 19 above, in further view of Smakman et al., in further view of Polaschegg et al.  Jansson et al., in view of Pudil et al., are hereinafter known as the Combination.  Jansson et al., in view of Pudil et al., in view of Smakman et al., are hereinafter known as Combination II.
The claim is directed to a device. The claim language is in bold-faced font.
Regarding Claim 25 – The Combination discloses the cartridge according to Claim 19, but does not teach the cartridge further comprising:
at least one partition wall, which extends from the inlet tube and almost to the outlet tube and forms at least two separate channels;
each channel comprising an inlet tube and a valve arranged for providing fluid to each separate channel, when a corresponding valve is opened.

However, the Combination discloses the single channel:
. . . a channel comprising an inlet tube and a pressure reducing valve arranged for providing fluid to . . . the channel, when . . . the valve is opened.

i.e.

. . . a channel (channel of Combination is between “an inlet tube and an outlet tube arranged for conducting fluid into and out of the interior space of the container for passage of fluid through the adsorbent dialysis powder,” see Rejection for Claim 19. C).) comprising an inlet tube (inlet tube is “inlet connector,” see Jansson et al. [0114]) and a pressure reducing valve (“check valve,” see Jansson et al. [0055]-[0056], modified to be a pressure reducing valve for “flow through the compartment” of the cartridge, see Jansson et al. [0114], the pressure reducing valve as taught by Pudil et al.) arranged for providing fluid to . . . the channel, when . . . the valve is opened.

See Claim 19 for motivation to combine Pudil et al. with Jansson et al.  Details of the valve modification follow.
Jansson et al.’s valve (“check valve,” see Jansson et al. [0055]-[0056]) is used when the cartridge is evacuated to “at least a pressure of about 50-200 mm Hg,” i.e. to at least 66-266 mbar during manufacture (see Jansson et al. [0089] and [0035], lines 14-17).  The Combination further teaches the cartridge, i.e. with its compartments, “may comprise an inlet connector and an outlet connector, such that the solvent can be driven to flow through the compartment, where the solvent may be continuously driven to flow through the compartment.” (See Jansson et al. [0114], lines 4-9) (See Pudil et al. Figure 13 with a container, i.e. module 62, having a pressure reducing valve, i.e. fluid connecter 71, arranged at the inlet tube, as indicated by the flow arrow)  The Combination further teaches the valves (“fluid connectors,” see Pudil et al. [0144]) are adjustable since they are “fluid connectors” that “control the . . . rate of flow of a fluid or gas to . . . [the] sorbent materials” in container(s) of the sorbent cartridge during the adsorbent dialysis (see Pudil et al. [0144], [0045], and [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination’s cartridge for adsorbent dialysis and modify the Jansson et al. valve, as taught by Pudil et al., such that Jansson et al., in view of Pudil et al., disclose:
. . . a channel comprising an inlet tube and a pressure reducing valve arranged for providing fluid to . . . the channel, when . . . the valve is opened.

since Pudil et al. states at [0126] that the substantially inflexible container provided by Jansson et al. can be used in the sorbent cartridge market of Pudil et al., provided there is “a minimal amount of expansion or contraction” with the “addition or subtraction of a significant volume of fluid” during dialysis – and such expansion or contraction is minimized by the maintaining the sub-pressure within the container of the cartridge during adsorbent dialysis, via a pressure reducing valve that steps down to the sub-pressure within the container, i.e. 66-266 mbar, the adsorbent dialysis occurring when:
. . . the channel comprising an inlet tube and a pressure reducing valve arranged for providing fluid to . . . the channel, when . . . the valve is opened.

Regarding the channel being more than one channel in series, with partition walls between, i.e.
at least one partition wall, which extends from the inlet tube and almost to the outlet tube and forms at least two separate channels;
each channel comprising an inlet tube and a valve arranged for providing fluid to each separate channel, when a corresponding valve (the valve of the corresponding channel) is opened.

Like the Combination, Smakman et al. discloses a cartridge for adsorbent dialysis (see Smakman et al. Figure 1, cartridge is regeneration device 10; and 1:1-2:7, disclosing that adsorbent dialysis is “known” in the art, particularly 1:59-66).  (See Rejection for Claim 19 for the Combination disclosing a cartridge for adsorbent dialysis)  Smakman et al. further teaches that the cartridge (“regeneration device”) “may consist of several parts connected in series or in parallel, which each serve to eliminate one or more waste products,” and thus, “purifies the dialysis liquid from the waste products it has taken up from the blood” (see Smakman et al. Figure 1, and 6:44-7:20, particularly 6:57-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination's cartridge for adsorbent dialysis, the cartridge with a single channel having an inlet tube, an outlet tube, and a valve – the single channel modified to multiple channels and a partition wall in between each channel, as taught by Smakman et al., such that the Combination, in view of Smakman et al. disclose:
at least one partition wall, which extends from the inlet tube and 
each channel comprising an inlet tube and a valve arranged for providing fluid to each separate channel, when a corresponding valve (the valve of the corresponding channel) is opened,

since Smakman et al. states that adsorbent dialysis is “known” in the art (see Smakman et al. 1:59-64) and that the cartridge, i.e. the regeneration device, “may consist of several parts connected in series or in parallel, which each serve to eliminate one or more waste products” (see Smakman et al. 6:60-62). Moreover, duplication of the essential working parts of a device involves only routine skill in the art.
Combination II (Jansson et al., in view of Pudil et al., in view of Smakman et al.) discloses:
at least one partition wall, which extends from the inlet tube and 

but not “almost to the outlet tube.”
Like Combination II, Polaschegg et al. discloses a cartridge for adsorbent dialysis (see Polaschegg et al. 1:20-31).  (See Pudil et al. [0002]-[0003] and [0009]) (See Rejection for Claim 19 for motivation to combine)  Polaschegg et al. further teaches:
at least one partition wall (plurality of separators 50), which extends from the inlet tube (first cap 20 with first filter 30 which “evenly distributes the fluid before it enters the container 40,” see 4:18-21) and almost to the outlet tube (second cap 70), since and forms at least two separate channels, as disclosed in Figures 1-2, 3:56-67, 9:3-10:4, and 1:50-57.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct Combination II’s cartridge for adsorbent dialysis with Combination II’s at least one partition wall that is non-porous with the at least one partition wall that is porous, as taught by Polaschegg et al., wherein,
at least one partition wall, which extends from the inlet tube and almost to the outlet tube and forms at least two separate channels,

as taught by Polaschegg et al. (Figures 1-2, 3:56-67, 9:3-10:4, and 1:50-57), since Polaschegg et al. states that with such porous partition walls, the “dialysate fluid can flow through the separators and between the compartments and wherein particles are retained by the separators in the compartments” (see Polaschegg et al. 9:3-10:4) and this “provid[es] a low hydraulic resistance cartridge that permits the use of small sized particles, yet does not create a substantial pressure drop between the cartridge’s inlet and outlet. This is achieved by choosing a cartridge geometry having a large header surface area and a short perfusion distance” (see Polaschegg et al. 1:50-57).  Such a low hydraulic resistance cartridge for dialysate fluid flow would be of interest to Combination II for Combination II’s cartridge used for adsorbent dialysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  During prosecution, the following prior art was applied to previous sets of claims.
A).	Chevallet et al. (US-5460446-A, Oct. 24, 1995).
B).	Malmborg (WO-2014081368-A1, May 30, 2014).

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        9/9/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779